DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group II (claims 2-5 and 12-19) in the reply filed on May 18, 2021 is acknowledged.1  The traversal is on the ground(s) that the methods of claims 1-21 overlap and would not be unduly burdensome to examine together. This argument was found persuasive with respect to Groups I-III. Claims 1-21 are examined herein. Applicant’s argument was not found persuasive to the extent that it applies to Group IV because that method contains fundamentally different steps (e.g., performing a templating reaction by adding a cation to a templating reaction mixture) and requires the use of reagents (e.g., recombinase) that are not used in the methods of Groups I-III.
The requirement is still deemed proper with respect to Group IV and is therefore made FINAL. The requirement has been WITHDRAWN with respect to Groups I-III.
Claims 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 18, 2021.

Information Disclosure Statement
3.	Applicant’s submission of an Information Disclosure Statement on the following dates is acknowledged: (i) June 26, 2019; (ii) September 16, 2019; and (iii) January 19, 2021. All of the cited references have been considered.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 400 and 408 in Figure 8.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The specification is objected to because it fails to provide clear support for the subject matter of original claims 8 and 13. As discussed in MPEP 2163.06 III, when an original claim 
As well, the use of the terms MyOne (see, e.g., para. 279 on page 129) and Dynabeads (see, e.g., para. 282 on page 129), each which is a trade name or a mark used in commerce, has been noted in this application. These and any other such terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Nucleotide and/or Amino Acid Sequence Disclosures
6.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above. More specifically, the file size must be provided in bytes rather than kilobytes per item 1) a) above. 
Required response – Applicant must provide an amendment to the Incorporation by Reference paragraph in the specification that states the file size in bytes rather than kilobytes. See 1(a)(iii) above. 

Claim Interpretation
7.	Applicant has provided specific definitions for several terms used in the claims. These definitions include the following:
(a) the transitional phrases “having” and “has” are open and synonymous with, e.g. “comprising” or “including” (para. 53 on p. 15);
sic] about 50-99%, or up to 100% of the members of the population share at least 80% identity at the nucleotide sequence level” (para. 47 on p. 12); and
(c) the term “substantially monoclonal” and its variants, when used in reference to a polynucleotide population(s), “refers to one or more polynucleotide populations wherein an amplified template polynucleotide molecule is the single most prevalent polynucleotide in the population” (para. 47 on p. 12).

Claim Objections
8.	Claims 8 and 13 are objected to because “the plurality of supports….are subjected to” in line 4 of each claim should be replaced with “the plurality of supports….is subjected to”.
	Claims 9, 15, and 17 are objected to because “the plurality of supports….are contacted” in lines 1-2 of each claim should be replaced with “the plurality of supports….is contacted”.
Claim 10 is objected to because of the following informality. Inserting a comma after the word “particle” in line 2 and also after the first instance of “supports” in line 2 is suggested.
Claim 18 is objected to because “the plurality of supports….are separated” in lines 2-3 should be replaced with “the plurality of supports….is separated”. As well, inserting a comma after the word “particle” in line 2 is suggested.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). These factors include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. Each of these factors is discussed below.
Nature of the Invention
Claims 1-19 are drawn to a method for generating monoclonal nucleic acid populations on a plurality of solid supports. The method comprises multiple rounds/cycles of isothermal amplification, the use of support-immobilized primers, and the use of solution-phase primers that are attached to a linker moiety at least in the first isothermal amplification step.
Claims 20 and 21 are drawn to a method that uses two cycles of amplification to generate a nucleic acid template comprising a specific nucleotide sequence. 

Breadth of the Claims
The claims are somewhat broad in that they do not require the use of particular enzymes or primers of a particular nucleotide sequence, but they are not unduly broad in scope. 
Level of Skill in the Art
The ordinary artisan typically holds at least a master’s degree has several years of experience. 
State of the Prior Art & Unpredictability
The prior art does not teach a method comprising all of the recited method steps. 
Regarding claims 1-19, the prior art discloses methods for generating substantially monoclonal template populations on a solid support that comprise the use of immobilized primers and isothermal amplification. For example, Ma et al. (Proceedings of the National Academy of Sciences, USA 2013; 110: 14320-14323) discloses such a method in Figure 1. The method of Ma differs from the method of claims 1-19 at least in that it does not use a solution-phase primer comprising a linker moiety as recited in step (b) of claim 1. 
Regarding claims 20 and 21, the prior art of Zheng et al. (Nature Medicine 2014; 20: 1479-1484 + Online Methods) and Head et al. (BioTechniques 2014; 56: 61-77) each disclose amplification of nucleic acids that have the structure recited in step (a) of claim 20 (i.e., first sequence (first adapter)—third sequence (insert/target sequence)—second sequence (second adapter) using two primers. See Figure 1 of Zheng and Figs. 1-4 of Head. As can be seen in these figures in the references, the amplification uses a primer with a sequence substantially identical to the first adapter sequence in the nucleic acid to be amplified, but the second primer does not 
The claimed methods are associated with unpredictability for the following reasons. First, claims 1-19 require the method to generate substantially monoclonal nucleic acid populations on solid supports (see, e.g., step (c) in independent claim 1), but it does not appear that the recited method steps are capable of achieving this function. More specifically, the language in claim 1 suggests that the support recited in step (a) of claim 1 has the following structure from 5’ to 3’: 
solid support—attached nucleic acid strand—primer.2 Step (b), though, requires conducting an amplification reaction using a first primer that includes a nucleotide sequence that is “complementary to a primer-binding sequence in the attached nucleic acid strand at the end of the strand opposite to the end having a sequence of contiguous nucleotides that is the oligonucleotide primer sequence.” This language suggests that the first primer binds to a 5’ portion of the “attached nucleic acid strand” portion above, but a primer bound in this way would not generate monoclonal nucleic acid populations on the solid support as required by the claim. Instead, such a primer would only copy a small portion of the attached nucleic acid on the support and would not appear to achieve the goal of generating monoclonal nucleic acid populations on the solid support. Since it is not clear how the recited method steps can be used to achieve the stated goal of the method, there is necessarily unpredictability in practicing said method steps with the aim of attaining this goal. 

top strand: 		5’—(1)—(3)—(4c)—2tr—3;
bottom strand: 	3’---(1c)—(3c)—(4)—(2trc)—3’.
Subjecting this amplification product to the required second amplification cycle using the first and second primers will produce more of the above amplification product. Therefore, it is unclear as to how the recited method steps function to generate “multiple different nucleic acid products wherein only one of the products comprises a sequence of nucleotides complementary to the fourth nucleotide sequence” as required by the claims. The method could perhaps generate multiple different amplification products if it was conducted under error-prone conditions, but it is not clear how such conditions could be controlled such that only one of the resulting amplification products contained the complement to the fourth nucleotide sequence. Instead, it seems likely that more than one different amplification product would contain this sequence. Similarly, if the claim language was intended to account for the errors and non-specific amplification that occur in essentially any amplification reaction, it is not clear how one could control the reaction or know in advance that it would produce only one product containing the complement of the fourth nucleotide sequence. In view of the foregoing, obtaining the required 
Third, claims 6 and 12, which ultimately depend from claim 1, recite the same clause as step (c) in claim 20. See step (C) in each claim. Thus, these claims (and their dependents) also contain the same unpredictability associated with the methods of claims 20 and 21. 
Guidance in the Specification & Working Examples
The specification contains literal support for the claimed subject matter (paras. 9-10 and 227-229). The specification also contains guidance as to generating substantially monoclonal template nucleic acid populations on solid supports (see, e.g., Figs. 6 and 11-13 as well as paras. 77-86) as well as guidance as to using amplification to obtain a nucleic acid with a particular nucleotide sequence (see, e.g., Fig. 4 and paras. 74-75). The specification additionally contains working examples that describe using isothermal amplification to generate substantially monoclonal nucleic acid populations on solid supports (see, e.g., Examples 1 and 2 on pp. 115-121).  
The problem, though, is that the specification does not contain any guidance that addresses the issues discussed above. More specifically, the specification does not contain guidance as to how to use a support-attached nucleic acid and first primer having the structural features apparently set forth in claim 1 to generate substantially monoclonal nucleic acid populations on a solid support since the detailed guidance at least in the portions cited above relates to primers and support-attached nucleic acids with different structural features. Similarly, regarding claims 6, 12, 20, and 21, the specification does not describe how to use primers with the recited structural features to obtain multiple different amplification products, only one of 
Quantity of Experimentation
The ordinary artisan would have to conduct a large quantity of highly unpredictable experimentation before being able to successfully practice the claimed methods. Specifically, the ordinary artisan would have to discover conditions that would result in the steps recited in claims 1-19 achieving their stated goal of generating substantially monoclonal nucleic acid populations on a plurality of solid supports. The ordinary artisan would also have to discover conditions that would result in the primers recited in claims 6, 12, 20, and 21 satisfying the requirement in step (c) of each claim for production of multiple different amplification products, only one of which contains a nucleotide sequence complementary to a fourth sequence. Since the recited method steps do not appear to be capable of satisfying the requirements of claims 1, 6, 12, 20, and 21 for the reasons set forth above and the guidance in the specification does not address these issues, the experimentation required would necessarily be inventive, difficult, and unpredictable. The quantity of experimentation is also likely to be large since the ordinary artisan would likely have to conduct many different trials with different conditions. This large quantity of experimentation and its unpredictable nature lead inevitably to the conclusion that undue experimentation would be required to practice the claimed methods. 
Conclusion
In view of the foregoing, it is clear that the specification fails to enable the claimed methods, and claims 1-21 are rejected under pre-AIA  35 U.S.C. 112, first paragraph for failing to comply with the enablement requirement. 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because there is insufficient antecedent basis for “the nucleic acid,” which is recited in lines 2-3 of step (a).
Claim 1 is also indefinite because the requirements of step (a) are not clear. This portion of claim 1 recites the following: obtaining a plurality of supports, wherein each support has a plurality of single-stranded oligonucleotide primers immobilized thereto and a template nucleic acid attached to the support, wherein the nucleic acid comprises an attached nucleic acid strand having a sequence of contiguous nucleotides at one end of the strand that is the oligonucleotide primer sequence.
The underlined portion above is clear and requires the supports to contain (i) a plurality of single-stranded primers immobilized thereto, and (ii) a template nucleic acid attached (covalently or non-covalently) to the support. The underlined language also suggests that the template nucleic acid and single-stranded primers are separate molecules. The language in the bold portion above, though, renders the claim indefinite because it creates confusion as to just what is required on the solid supports. More specifically, the bold portion suggests that the immobilized single-stranded primers and the attached nucleic acid strand are part of the same solid support—attached nucleic acid strand—primer.
Step (b) in claim 1 suggests that the above interpretation is not correct, though, because that step requires conducting an amplification reaction using a first primer that includes a nucleotide sequence that is “complementary to a primer-binding sequence in the attached nucleic acid strand at the end of the strand opposite to the end having a sequence of contiguous nucleotides that is the oligonucleotide primer sequence.” This language suggests that the first primer binds to a 5’ portion of the “attached nucleic acid strand” portion above, but this does not make sense if the goal of the method is to generate monoclonal nucleic acid populations on the solid support. 
In view of the foregoing, claim 1 is indefinite. 
It is also noted that the disclosure fails to shed light on the requirements of the supports used in step (a) of claim 1 at least because the figures fail to show a method that depicts the steps recited in claim 1. The specification contains literal support for the claimed subject matter (see, e.g., paras. 227-228 on pp. 107-110), but additional discussion that could aid in interpreting the requirements of step (a) was not found.
If Applicant intended the method of claim 1 to encompass the process depicted in Figures 6 or 11-13, amending the claim to require at least the following elements could be helpful in overcoming the rejection: (i) requiring the attached template strand to hybridize to the immobilized primer (i.e., B in Fig. 6); (ii) requiring extension of the immobilized primer to generate an extension product containing a sequence complementary to the first primer; and (iii) 
Claims 2-19 are indefinite since they depend from claim 1 and do not remedy the issues discussed above.
Claim 20 is indefinite because the structural features of the second primer are not entirely clear. In lines 5-9 of step (b), the claim recites the following regarding the second primer: the second primer comprises (i) a nucleotide sequence complementary to a portion of the second sequence of contiguous nucleotides at the 5’ end of the second sequence of contiguous nucleotides and (ii) a fourth nucleotide sequence that is not complementary to the second sequence of contiguous nucleotides and is linked to the sequence complementary to the portion of the second sequence of contiguous nucleotides at the 3’ end of the complementary sequence.
The “second sequence of contiguous nucleotides” is first recited in step (a) of claim 20, where it is described as part of a nucleic acid strand that also contains “a first strand of contiguous nucleotides” and “a third nucleotide sequence.” Thus, the structure of the nucleic acid strand described in step (a) of claim 20 is as follows from 5’ to 3’:
FIRST SEQUENCE—THIRD SEQUENCE—SECOND SEQUENCE.
And, the language in lines 5-9 of step (b) indicates that the second primer has the following structure from 5’ to 3’:
SEQ COMPLEMENTARY TO 5’ PORTION OF 2ND SEQ—4TH SEQ-3’
More specifically, the language in lines 5-9 of step (b) indicates that the second primer has the above structure because of the phrase “linked to the sequence complementary to the portion of the second sequence of contiguous nucleotides at the 3’ end of the complementary sequence” in part (ii). But, based on the figures in the application (e.g., Figure 12), it is not clear 
If a second primer containing the general structural features shown in Figure 12 was intended, Applicant could amend the claim to replace “3’ end of the complementary sequence” in part (ii) of step (b) with “5’ end of the complementary sequence.” Alternatively, if Applicant intended the fourth sequence to be located at the 3’ end of the second primer, Applicant could state as much in the next response. 
Claim 20 is also indefinite because it is not clear how practicing the recited steps of the method will satisfy the requirement in the last clause of step (c) for the method to “generate multiple different nucleic acid products wherein only one of the products comprises a sequence of nucleotides complementary to the fourth nucleotide sequence.” Based on the claim language, it appears that the first cycle of amplification with the first and second primers will generate a double-stranded nucleic acid amplification product with the following structure, where (1) is the first sequence, (2tr) is the 5’ portion of the second sequence, (3) is the third sequence, (4) is the fourth sequence and a “c” after any of the above sequences denotes a complement of that sequence:

bottom strand: 	3’---(1c)—(3c)—(4)—(2trc)—3’.
Subjecting this amplification product to a second amplification cycle using the first and second primers will produce more of the above amplification product. Therefore, it is not clear as to how the recited method steps function to generate “multiple different nucleic acid products wherein only one of the products comprises a sequence of nucleotides complementary to the fourth nucleotide sequence.” The method could perhaps generate multiple different amplification products if it was conducted under error-prone conditions, but it is not clear how such conditions could be controlled such that only one of the resulting amplification products contained the complement to the fourth nucleotide sequence. Instead, it seems likely that more than one different amplification product would contain this sequence. Similarly, if the claim language was intended to account for the errors and non-specific amplification that occur in essentially any amplification reaction, it is not clear how one could control the reaction or know in advance that it would produce only one product containing the complement of the fourth nucleotide sequence. The specification does not provide any clarification as to this question.
In view of the foregoing, claim 20 is indefinite. Claim 21 depends from claim 20 and does not remedy these issues, so it is also indefinite. 
Claims 6 and 12, which ultimately depend from claim 1, recite the same language discussed above with respect to claim 20. See, in particular, steps (A)-(C) in each claim. Accordingly, these claims (and those claims depending therefrom) are also indefinite for the reasons set forth above with respect to claim 20. Applicant could address the rejection of these claims in the same manner proposed above with respect to claim 20.

Prior Art
11.	The examined claims have not been rejected with prior art. 
Claims 1-19
These claims are indefinite and fail to comply with the enablement requirement for the reasons discussed above. Since a clear picture of Applicant’s intentions for the claims could not be determined, they have not been rejected with prior art. As well, prior art reading on the claims as written was not found.  
	Claims 20 and 21
	Claim 20, from which claim 21 depends, is drawn to a method that uses two cycles of amplification to generate a nucleic acid template comprising a specific nucleotide sequence. In the first amplification cycle, a first primer and a second primer are combined with a nucleic acid comprising the following structure from 5’ to 3’: first sequence—third sequence—second sequence. The first and second sequence are different from each other. 
The first primer comprises a nucleotide sequence that is substantially identical to the first sequence, and the second primer comprises the following elements from 5’ to 3’: (i) a nucleotide sequence substantially complementary to a portion of the second sequence, wherein said portion is at the 5’ end of the second sequence; and (ii) a fourth nucleotide sequence that is not complementary to the second sequence. As well, the second primer may not include a sequence complementary to the 3’ end of the second sequence. 
The products of the first amplification cycle are then subjected to another amplification cycle in the presence of the first and second primers to produce a plurality of different amplification products, wherein only one of the products comprises a sequence of nucleotides complementary to the fourth nucleotide sequence.
Nature Medicine 2014; 20: 1479-1484 + Online Methods) and Head et al. (BioTechniques 2014; 56: 61-77).
Each of these references disclose amplification of nucleic acids that have the structure recited in step (a) of claim 20 (i.e., first sequence (first adapter)—third sequence (insert/target sequence)—second sequence (second adapter) using two primers. See Figure 1 of Zheng and Figs. 1-4 of Head. As can be seen in these figures, the amplification uses a primer with a sequence substantially identical to the first adapter sequence in the nucleic acid to be amplified, but the second primer does not meet the requirements of claim 20. In the case of Zheng, the second primer (GSP1 or GSP2 in Fig. 1) lacks a sequence complementary to a portion of the second sequence (second adapter). In the case of Head, the second primers shown in Figures 2 and 3 each lack the fourth sequence recited in claim 20 and also do not meet the requirement for the second primer to not include a sequence complementary to the 3’ end of the second sequence. Accordingly, the methods of claims 20 and 21 are free of the prior art.

Conclusion
12.	No claims are currently allowable. 
As noted above, claims 1-21 are free of the prior art, but they have been rejected for other reasons.
	Ma et al. (Proceedings of the National Academy of Sciences, USA 2013; 110: 14320-14323) is cited as a reference of general interest for its disclosure concerning the use of isothermal amplification to generate monoclonal nucleic acid populations on a solid support (see the abstract and Figure 1).
Nucleic Acids Research 1992; 20: 5487-5488) is also cited as a reference of general interest for its teachings concerning extension product capture on a solid support in Figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As noted in the attached Interview Summary, Applicant’s representative clarified that Group II was elected in the response of May 18, 2021.
        2 As discussed below, claim 1 is indefinite because the intended structure on the support in step (a) is unclear, but the above structure is what is suggested by the claim language.